MEMORANDUM ***
Jesus Alejandro Guzman-Molina, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
We have jurisdiction to review whether Guzman-Molina established the requisite ten-years of continuous physical presence, Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002); Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997), and conclude that substantial evidence supports the IJ’s determination, see 8 U.S.C. § 1229b(b)(l)(A).
Guzman-Molina’s equal protection challenge to the Nicaraguan and Central American Relief Act (“NACARA”) is foreclosed by our decision in Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (“Congress’s decision to afford more favorable treatment to certain aliens ‘stems from a rational diplomatic decision to encourage such aliens to remain in the United States’ ”). Guzman-Molina’s due process challenge to NACARA also fails. See Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1165 (9th Cir.2002) (rejecting a due process challenge because petitioner failed to demonstrate that he was deprived of a qualifying liberty interest).
Guzman-Molina’s constitutional challenge to the BIA’s streamlining regulations is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, 03-70477, and further order of this Court.
PETITION FOR REVIEW DENIED.

 disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.